DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 October 2022 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 1 and 7 in the reply filed on 03 October 2022 is acknowledged.

REMARKS
4.	Claims 1 and 7 define the claimed subject-matter in relation to the human pupil which is not part of the claimed lens, hence making it difficult to properly define the scope of the claims. Indeed, the variations of pupil size between individuals imply that a given lens may fall
under the claimed subject-matter for one individual, but not necessarily for another individual with a different pupil size. For examination purpose, any lens of the prior art which has the technical features shown in the description (a central diffractive structure and a peripheral structure with either a refractive structure or a diffractive bifocal/trifocal structure) will fall under the definition of claims 1 and 7.
5.	Regarding “continuous full depth of focus” (i.e., result to be achieved), there is no disclosure or arguments of what way(s) Hong '924 or any other prior multifocal (bifocal/trifocal) lens fails to be "continuous full depth of focus".  Rather, Applicant's disclosure makes a conclusory statement that "certain" prior multifocal lens does not have "continuous full depth of focus", [0027], without any evidence of how this statement is true.  Throughout Applicant's disclosure the only requirement for "continuous full depth of focus" is coverage of near to far depths.  Applicant's disclosure provides three diffractive surface patterns at Figures 5A, 7A, and 9A.  These Figures lack any numerical values and at best show relative quantities of step height per radial distance.  Applicant does not indicate what particular feature(s) found in these structures are lacking in the cited (or other) prior art.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 5, 6, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hong et al. (US PG Pub No. 2011/0098811 A1; cited in Applicant’s IDS).
Regarding independent claims 1 and 7, Hong et al. ‘811 discloses an ophthalmic lens comprising: 
an anterior surface and a posterior surface, at least one of the anterior surface and posterior surface including a first surface region (Figure 3 – region 300; Figure 4 – region 404) corresponding to a photopic aperture of a pupil ([0009]; [0010]; [0028]; [0029]; [0032]; [0035]) and a second surface region (Figure 3 – annular region(s) surrounding region 300; Figure 4 – region 406) corresponding to a difference between the photopic aperture and a mesopic aperture ([0010]; [0032]) of the pupil; and 
a first microstructure pattern (Figure 3 – pattern 300; Figure 4 – pattern 404) formed in the first surface region, the first microstructure pattern comprising a plurality of structures having non-repetitive step heights ([0008]; [0025]; [0026]; [0034]) for introducing a phase perturbation into an optical path of incoming light such that a continuous full depth of focus for photopic vision is provided (paragraphs [0008] and [0034] – “The diffractive region may be a central region or optic zone of the lens that includes concentric steps of gradually varying step heights in order to allocate energy based on lighting conditions and activity in order to create a full range of quality vision, i.e. near, intermediate and distant for the patient”; paragraph [0009], paragraph [0035], and claim 2 – “The diffractive region of the diffractive multifocal IOL may simultaneously pass optical energy to distant, intermediate and near focal points in bright optical conditions while the outer refractive region may pass optical energy to distance vision in dim optical conditions”.
Regarding claim 2 and claim 8, Hong et al. ‘811 discloses wherein the second surface region is refractive (406) and provides monofocal vision in the mesopic aperture ([0009]; [0035]).
Regarding claim 5, Hong et al. ‘811 discloses wherein the first microstructure pattern is defined by a step pattern ([0024]; [0026]; [0031]; [0034]; claim 1).
Regarding claim 6, Hong et al. ‘811 discloses wherein the step pattern is defined by a step height, a step width, and a phase value ([0024]; [0025]; [0026]; [0031]; [0034]; claim 1).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US PG Pub No. 2011/0098811 A1; cited in Applicant’s IDS) in view of Hong et al. (US PG Pub No. 2007/0182924 A1; cited in Applicant’s IDS).
Hong et al. ‘811 discloses the invention as claimed, except for particularly disclosing further comprising a second microstructure pattern formed in the second surface region, the second microstructure pattern configured to provide bifocal vision in the mesopic aperture. However, this is already known in the art. For example, Hong et al. ‘924 teaches an ophthalmic lens comprising a second microstructure pattern (Figure 1B) formed in the second surface region, the second microstructure pattern configured to provide bifocal vision in the mesopic aperture ([0009] – “with diffractive contribution of the bifocal pattern increasing as the aperture size increases”; [0041] – “as a function of aperture size”). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of further comprising a second microstructure pattern formed in the second surface region, as taught by Hong et al. ‘924, with the invention of Hong et al. ‘811, in order to provide bifocal vision in the mesopic aperture, and to include the benefit of extended depth of focus.

10.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US PG Pub No. 2011/0098811 A1; cited in Applicant’s IDS) in view of Simpson et al. (US PG Pub No. 2009/0088840 A1).
Hong et al. ‘811 discloses the invention as claimed, except for particularly disclosing further comprising a second microstructure pattern formed in the second surface region, the second microstructure pattern is configured to provide trifocal vision in the mesopic aperture. However, this is already known in the art. For example, Simpson et al. ‘840 teaches an ophthalmic lens comprising a second microstructure pattern (Figure 10 – pattern 86, or pattern 86 + 88) formed in a second surface region (peripheral region), the second microstructure pattern configured to provide trifocal vision (foci A + B + C) in the mesopic aperture ([0056]; [0075]) in order to provide multifocal lens correction (Abstract; [0056]; [0075]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of further comprising a second microstructure pattern formed in the second surface region, as taught by Simpson et al. ‘840, with the invention of Hong et al. ‘811, in order to provide trifocal vision in the mesopic aperture, and to provide multifocal lens correction.

11.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US PG Pub No. 2011/0098811 A1; cited in Applicant’s IDS) in view of Hong et al. (US PG Pub No. 2007/0182924 A1; cited in Applicant’s IDS).
Hong et al. ‘811 discloses the invention as claimed, including wherein the first microstructure pattern is defined by a step pattern ([0024]; [0026]; [0031]; [0034]; claim 1), and wherein the step pattern is defined by a step height, a step width, and a phase value ([0024]; [0025]; [0026]; [0031]; [0034]; claim 1). Hong et al. ‘811 did not particularly disclose further comprising a second microstructure pattern formed in the second surface region of the optic zone corresponding to a difference between the photopic aperture and a mesopic aperture of the pupil, wherein the second microstructure pattern is defined by a second step pattern, wherein the second step pattern is defined by a second step height, a second step width, and a second phase value. However, this is already known in the art. For example, Hong et al. ‘924 teaches an ophthalmic lens further comprising a second microstructure pattern formed in the second surface region of the optic zone corresponding to a difference between the photopic aperture and a mesopic aperture of the pupil, wherein the second microstructure pattern is defined by a second step pattern, wherein the second step pattern is defined by a second step height, a second step width, and a second phase value ([0036]-[0041]) in order to provide bifocal vision in the mesopic aperture, and to include the benefit of extended depth of focus. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of an ophthalmic lens further comprising a second microstructure pattern formed in the second surface region of the optic zone corresponding to a difference between the photopic aperture and a mesopic aperture of the pupil, wherein the second microstructure pattern is defined by a second step pattern, wherein the second step pattern is defined by a second step height, a second step width, and a second phase value, as taught by Hong et al. ‘924, with the invention of Hong et al. ‘811, in order to provide bifocal vision in the mesopic aperture, and to include the benefit of extended depth of focus.

Response to Arguments
12.	Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774